Exhibit 10.1

 

 

First Amendment to Lease

 

Reference is made to a certain Lease Agreement dated December 17, 2013 (herein
referenced as the “Lease”) between 257 Simarano LLC, Brighton Properties LLC,
Robert Stubblebine 1 LLC and Robert Stubblebine 2 LLC as owners at the time, of
shares of the real estate at 257 Simarano Drive in Marlboro Massachusetts, which
during the term of said Lease, were granted to the single entity known as 257
Simarano LLC, being a limited liability company organized and existing under the
laws of the Commonwealth of Massachusetts with a mailing address of 336 Baker
Avenue, Concord, Massachusetts 01742, (herein referred to as “Landlord”) and RXi
Pharmaceutical Corporation, a corporation with a principal place of business at
257 Simarano Drive Marlborough Massachusetts and which has officially changed
its name to Phio Pharmaceuticals Corp. (herein referenced as “Tenant”). The
Landlord and Tenant are landlord and tenant, respectively under the Lease for
the Demised Premises being a portion of the premises located at 257 Simarano
Drive in Marlborough Massachusetts.

 

The Landlord and the Tenant desire to amend the Lease in certain respects all as
hereinafter set forth. Capitalized terms not defined herein shall have the
meaning ascribed to them in the Lease. For good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the Landlord and
the Tenants hereby agree to following amendment to the Lease agreement.

 

1.Section 2 of the Lease entitled “Term” is hereby amended to hereby extend the
Lease term commencing on April 1, 2019 for a period of five (5) years and shall
hereby terminate, except as otherwise provided for herein, on March 31, 2024
(herein referred to as the “Lease Expiration Date”). This additional period
shall hereinafter be referred to as the “Extended Lease Term”.

 

2.Section 30 of the Lease entitled “Rent Escalation” is hereby further amended
to reflect the new Minimum Rent, to be paid by Lessee during the Extended Lease
Term, effective on April 1, 2019:

 

April 1, 2019 – March 31, 2020 Minimum Rent shall be $124,864.78 April 1, 2020 –
March 31, 2021 Minimum Rent shall be $128,610.71 April 1, 2021 – March 31, 2022
Minimum Rent shall be $132,469.03 April 1, 2022 – March 31, 2023 Minimum Rent
shall be $136,443.10 April 1, 2023 – March 31, 2024 Minimum Rent shall be
$140,536.39

 

3.Any Additional Rent due to Lessor under the Lease, Section 4 entitled “Real
Estate Taxes” and Section 9 entitled “Operating Expenses and Outdoor Areas”
shall be calculated in the aggregate and not individually pursuant to the
attached revised Exhibit C, attached hereto and made a part hereof.

 

4.Rights to terminate:

 

Either party may terminate the Extended Lease Term on March 31, 2021 by
providing the other party with six months prior written notice of its intent to
terminate and simultaneously paying the other party a six (6) month rent penalty
at the time of notice.

 

Either party may terminate the Extended Lease Term on March 31, 2022 by
providing the other party with six (6) months prior written notice of its intent
to terminate and simultaneously paying the other party a three (3) month rent
penalty at the time of notice.

 

Rent penalty shall be calculated as the rent being paid the month that the
notice is given. The Lessor’s payment to Lessee may be made in the form of a
rent credit waiving future rent that is due.

 

 

 



 1 

 

 

5.TENANT IMPROVEMENT ALLOWANCE:

 

If Lessee elects to forgo the above options for Lessee to terminate the lease,
and executes a simple Lease Amendment stating the same, then Lessor shall
provide Lessee a cash building improvement allowance (excluding equipment or
furniture or fixtures) to make building capital improvements to the Demised
Premises with a value up to $35,000. Lessee may use its own contractor or
request Lessor’s assistance for construction services. Lessor will pay the
Lessee the cash building improvement allowance after the completion of the
building improvement activities within 30 days after receipt of the applicable
invoice(s).

 

6.NOTICES:

 

The parties to the Lease shall be duly served if notice is mailed by certified
mail return receipt requested to the other party at the following address:

 

Lessee - Phio Pharmaceuticals Corp. Lessor – 257 Simarano LLC   257 Simarano
Drive   336 Baker Avenue   Marlborough, MA  01752   Concord, MA 01742

 

Except as herein specifically amended, altered or modified, each and every
provision of the Lease shall remain in full force and effect and is hereby
ratified and confirmed.

 

Executed as a sealed instrument this 22nd day of January, 2019.

 



Landlord: Tenant:     257 Simarano LLC Phio Pharmaceuticals Corp.     /s/ Eric
O’Brien /s/ Geert Cauwenbergh Eric O’Brien, Managing Member Print Name: Geert
Cauwenbergh   Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 



 2 

 